Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending. Claims 1, and 8, and 15 are amended. Claims 1-20 are allowed as indicated below. 
Response to Arguments
Applicant’s arguments on remarks pages 16-19 with respect to rejections made under 35 USC 103 have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 was filed after the mailing date of the non-final action on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
With respect to subject matter eligibility, although the claims include abstract subject matter ( i.e. splitting an order with delayed items into shipments  )  the combination of the limitations integrated the abstract idea into a practical application such as “display, via a first user interface for a first display, a representation of one or more cells in a sorting apparatus, wherein the first user interface is associated with a management device configured to manage one or more orders for a plurality of customers; send a first indication to a second user interface for a second display instructing which of the one or more cells in the sorting apparatus to add items from an order to; determine that the order is occupying the one or more cells in the sorting apparatus for a predetermined amount of time; in response to the determination that the order is occupying the one or more cells in the sorting apparatus for the predetermined amount of time, modify one of shape or color of the one or more cells in the representation of one or more cells associated with the order and provide an alert via the first user interface for the -2-Application No.: 16/299,619 Attorney Docket No. 14904.0013-00000 first display, wherein the alert includes a clickable notification allowing a user of the management device to determine whether to split the order; receive, responsive to sending the clickable notification, a second indication from the management device to split the order; send a third indication to the second user interface for the second display to complete the one or more cells associated with the order for split shipping and create a new order with remaining items from the order to be allocated to at least one of a new cell in the sorting apparatus or another sorting apparatus; and provide instructions to a machine to move the items from the one or more cells associated with the order to an area for packing” as recited in claim 1 ( and similarly claims 8 and 15) . Thus, the claims are not directed to the recited judicial exception and are therefore eligible. 

 Examiner knowns no art which teaches or suggests alone, or in combination with other art the independent claims in their entirety. The closest prior arts: 
Ramey (US-7984809-B1) disclosing a system and method for directing shipment sortation of items using indictors. 
McVaugh (US-20170320102-A1) disclosing a system and method for sorting items using configurable sorting array. 
Benjier (US-20030046173-A1) disclosing a system and method for products delivery. 
Colodny (US-20170221162-A1) disclosing a system and method for efficient and automatic reporting and return of lost items. 
Karnin (US-20090223877-A1) disclosing a system and method for sorting mail in carrier walking sequence. 
Tian (US-8560461-B1) disclosing a system and method for splitting shipments. 
Kritchevsky (US-9248965-B1) disclosing a system and method for item verification using images. 
Mishra (US-8086344-B1) disclosing a system and method for predicting router for materials handling. 
Spindler et al (5,509,538), disclosing a method and system for paperless order picking. 
Sahay (US-20190122245-A1) disclosing a method and system for displaying an order discount on a user interface.
Oracle Order Management Suite. (n.d.).  (created August 2002). Retrieved May 25, 2022, from https://docs.oracle.com/cd/A99488_03/acrobat/115omapi.pdf 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628
                                                                                                                                                                                                        /RUPANGINI SINGH/Primary Examiner, Art Unit 3628